



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Belanger, 2013 ONCA 349

DATE: 20130528

DOCKET: C56373

Watt, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Brian Belanger

Respondent

Amanda Rubaszek, for the appellant

James Marentette, for the respondent

Heard and released orally: May 17, 2013

On appeal from the order of Justice Donald J. Gordon of
    the Superior Court of Justice, sitting as a summary conviction appeal court, on
    November 16, 2012.

ENDORSEMENT

[1]

Assuming without deciding that the summary conviction appeal court judge
    was correct in concluding that the informational component of s. 10(b) was
    breached, we are satisfied that the summary conviction appeal court judge erred
    in law in concluding, without any meaningful analysis of the
Grant
lines of inquiry, that the results of the breath test should have been excluded
    as evidence.

[2]

In our view, a proper characterization of any breach of the
    informational component of s. 10(b) that might have occurred was that the
    breach was relatively minor, especially in light of the subsequent contact of
    the respondent with duty counsel facilitated by the arresting officer. A proper
    consideration of the three lines of inquiry under
Grant
, and more
    importantly the balancing required under
Grant
, mandated the
    admission, not the exclusion of the breath test results as evidence.

[3]

In the result, leave to appeal is granted, the appeal is allowed, the
    order of the summary conviction appeal court judge is set aside, and the
    conviction entered and sentence imposed at trial reinstated.

David Watt J.A.

M. Tulloch J.A.

P. Lauwers J.A.


